IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN THE INTEREST OF: S.L.K., A MINOR : No. 368 EAL 2015
                                    :
                                    :
PETITION OF: H.C., FATHER           : Petition for Allowance of Appeal from the
                                    : Order of the Superior Court


                                    ORDER


PER CURIAM

     AND NOW, this 24th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.